Case: 20-50489     Document: 00515614474         Page: 1     Date Filed: 10/23/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50489
                                                                     October 23, 2020
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aniceto De La Cruz-Tiburcio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-3091-1


   Before JOLLY, ELROD, and GRAVES, Circuit Judges.
   Per Curiam:*
          Aniceto De La Cruz-Tiburcio appeals his sentence of 33 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He asserts
   that the enhancement of his sentence based on his prior conviction pursuant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50489     Document: 00515614474           Page: 2   Date Filed: 10/23/2020




                                    No. 20-50489


   to 8 U.S.C. § 1326(b)(1), which increased the statutory maximum term of
   imprisonment, is unconstitutional because his prior conviction is treated as a
   sentencing factor rather than an element of the offense that must be alleged
   in the indictment and found by a jury beyond a reasonable doubt. He
   concedes that the issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for further review.
   The Government moves for summary affirmance, asserting that De La Cruz-
   Tiburcio’s argument is foreclosed.
          The parties are correct that De La Cruz-Tiburcio’s assertion is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06
   (5th Cir. 2008).   Accordingly, the Government’s motion for summary
   affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969), the Government’s alternative motion for an
   extension of time to file a brief is DENIED as unnecessary, and the
   judgment of the district court is AFFIRMED.




                                         2